DETAILED ACTION
                                              Examiner’s Amendment

1.    An Examiner’s Amendment to the record appears below. Should the changes 
and/or additions be unacceptable to applicant, an amendment may be filed as provided 
by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be 
submitted no later than the payment of the Issue Fee.         
       Authorization for this Examiner’s Amendment was given in the telephone interview with Ronald G Embry on 03/17/2021, the application has been amended as follows:
       
         IN CLAIMs
1.     (Currently Amended) An optoelectronic device comprising:
          at least one active region; and
          a multilayered encapsulation stack disposed over the at least one active region, the multilayered encapsulation stack comprising:
an inorganic barrier layer;
a composite film adjacent to the inorganic barrier layer and comprising a first domain and a second domain, the second domain comprising a plurality of sub-domains, wherein the second domain comprises inorganic particles dispersed in a polymeric matrix and has a higher index of refraction than the first domain.
3.	(Canceled) 
5.	(Currently Amended) The optoelectronic device of claim 4, wherein the inorganic particles comprise zirconium oxides, titanium oxides, hafnium oxides, zinc oxides, or a mixture of two or more thereof 
6.	(Currently Amended) The optoelectronic device of claim 1,wherein the inorganic particles comprise zirconium oxides, titanium oxides, hafnium oxides, zinc oxides, or a mixture of two or more thereof    
                                Examiner’s Statement of Reasons for Allowance
s 1-2 and 4-19 are allowed.
3.     The following is an examiner’s statement of reasons or allowance:
      None of the prior art teaches a optoelectronic device comprising a composite film 
adjacent to the inorganic barrier layer and comprising a first domain and a second 
domain, the second domain comprising a plurality of sub-domains, wherein the second 
domain comprises inorganic particles dispersed in a polymeric matrix and has a higher 
index of refraction than the first domain, in combinations with the other limitations as cited in the independent claim 1.
        Claims 2 and 4-9 are directly or indirectly depend on the independent claim 1.

        None of the prior art teaches a method of forming an encapsulated optoelectronic device, the method comprising a step of curing the plurality of droplets to form a plurality of sub-domains on the inorganic barrier layer; inkjet printing a second ink composition around the plurality of droplets or over the sub- domains; and curing the second ink composition to form a first domain comprising a polymeric film around the sub-domains, wherein the sub-domains have a higher index of refraction than the first domain, in combination with the other steps as cited in the independent claim 10.      
        Claims 10-19 are directly or indirectly depend on the independent claim 10.
                                                         Cited Prior Arts
4.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Krummacher et al. (U.S. Publication No. 2010/0193818 A1), 
                                                             Conclusion
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892